          Case 1:20-cr-00632-PAE Document 23
                                          20 Filed 12/23/20
                                                   12/21/20 Page 1 of 5
                                                                      1




                                       December 18, 2020

                                       Letter Submission

VIA SDNY PACER/ECF
Honorable Vernon S. Broderick
District Judge                                                          Part I 12/23/2020
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Unites States of America v. Richard Rubin and Thomas Craft
               1:20-cr-00632-PAE

Dear Honorable Judge Broderick:

        On December 10, 2020, the undersigned, James D. Sallah, Esq. of Sallah, Astarita & Cox
filed a Motion to Appear Pro Hac Vice on behalf of Thomas Craft in the instant matter. After the
Clerk’s review, the motion was found to be deficient as the undersigned had filed the Affidavit in
Support without the corresponding Certificates of Good Standing from the Supreme Courts of
Colorado or from Florida. This was done while awaiting receipt of said certificates in anticipation
of being deemed accepted into the case in time to appear as counsel for Mr. Craft’s arraignment
on December 11, 2020.

       The undersigned has since received the Certificates of Good Standing from both the Florida
and Colorado Supreme Courts and attaches them hereto as Exhibits A and B.

      In light of the foregoing, I would respectfully request that Your Honor grant pending
Docket Entry No. 12, Motion for Admission of James D. Sallah, Pro Hac Vice.


                                             Sincerely,




                                             James D. Sallah, Esq.
Case
 Case1:20-cr-00632-PAE
      1:20-cr-00632-PAE Document
                         Document20-1
                                  23 Filed
                                      Filed12/23/20
                                            12/21/20 Page
                                                      Page21ofof52




           EXHIBIT A
Case
 Case1:20-cr-00632-PAE
      1:20-cr-00632-PAE Document
                         Document20-1
                                  23 Filed
                                      Filed12/23/20
                                            12/21/20 Page
                                                      Page32ofof52
Case
 Case1:20-cr-00632-PAE
      1:20-cr-00632-PAE Document
                         Document20-2
                                  23 Filed
                                      Filed12/23/20
                                            12/21/20 Page
                                                      Page41ofof52




                                         EXHIBIT B
Case
 Case1:20-cr-00632-PAE
      1:20-cr-00632-PAE Document
                         Document20-2
                                  23 Filed
                                      Filed12/23/20
                                            12/21/20 Page
                                                      Page52ofof52
